DETAILED ACTION
This office action response to the communication filed on 02/25/2021. 
Claims 1-14 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 25, 2021 and March 24, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula et al. (U.S. Patent Application Publication No. 2019/0121781), (“D1”, hereinafter), in view of OGE et al. (U.S. Patent Application Publication No. 2019/0158620), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a communication control device comprising: 
one or more hardware processors configured to: 
the transmission authorization information (i.e., requesting transmission of data) being generated based on gate control information (i.e., gate control list) including a plurality of entries for determining whether to open a plurality of gates corresponding to a plurality of queues (i.e., a number of queues), ([see, e.g., wherein  a networking interface controller (NIC) 102 or other controller that can manage the retrieval and transmission of data, based on the gate control list, the gate control list can also be enabled to trigger a direct memory access (DMA), determine retrieve data from data buffers, [0018-0020], and Fig. 1]);
the transmission permission information indicating a time permitted to transmit messages in a period corresponding to one or more continuous entries or indicating an amount of transmittable messages in the period ([see, e.g., wherein the timing of data retrieval, time data will be used by a requesting, an enhanced gate control list in the NIC may include timing information about the timing data should be made available to the internal packet buffer, [0020], and Fig. 1]); and 
transmit and receive messages in accordance with the control ([see, e.g., wherein determines that a specific data identified in the look-up table to retrieved, that first data can be retrieved from a data buffer, [0020-0022], and Fig. 1]).  
D1 doesn’t appear to explicitly disclose: perform control of transmission of messages by opening and closing a gate based on transmission permission information. 
However, D2 discloses perform control of transmission of messages by opening and closing a gate based on transmission permission information ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).

As per Claim 12, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 12 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to: receive an input of the transmission permission information ([see, e.g., wherein a networking interface controller (NIC) can manage the retrieval and transmission of data, application can be requesting transmission of data through the NIC, [0018], and Fig. 1]).  D1 appears to be silent to the instant claim, however D2 further discloses perform the control of transmission of messages by opening and closing the gate based on the received transmission permission information ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).
As per Claim 3, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to perform the control of transmission of messages by opening and closing the gate, based on the transmission permission information received from a storage device storing the transmission permission information direct memory access (DMA), ([see, e.g., Each queue of the gate control list can also be enabled to trigger a direct memory access (DMA), [0019], and Fig. 1]).
As per Claim 4, D1 and D2 disclose the device according to claim 3, and D1 further discloses further comprising a temporary storage that temporarily stores the transmission permission information received from the storage device by the DMA ([see, e.g., the queue of the gate control list can also be enabled to trigger a direct memory access (DMA), gate control list may utilize a number of queues each with their own look-up table to store, [0019, 0022], and Fig. 1]). 
D1 appears to be silent to the instant claim, however D2 further discloses wherein the one or more hardware processors are configured to perform the control of transmission of messages by opening and closing the gate, based on the transmission permission information stored in the temporary storage ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).
As per Claim 5, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the one or more hardware processors are configured to generate the transmission permission information, based on the gate control information ([see, e.g., the a networking interface controller (NIC), retrieving data according to the gate control list,  [0019-0020], and Fig. 1]).
As per Claim 6, D1 and D2 disclose the device according to claim 1, and D1 further discloses wherein the transmission permission information is generated based on the gate control information and a speed of communication for transmission and reception of messages ([see, e.g., wherein the a networking interface controller (NIC), application can be requesting transmission of data through the NIC, retrieving data according to the gate control list,  [0018-0020, 0022], and Fig. 1-2]).
As per Claim 7, D1 discloses an information processing device (see, a networking interface controller (NIC) 102, Fig. 1) comprising: 
one or more hardware processors configured to generate transmission permission information based on gate control information ([see, e.g., wherein a networking interface controller (NIC) can manage the retrieval and transmission of data, application can be requesting transmission of data through the NIC based on the gate control list, [0018-0020], and Fig. 1]), 
the gate control information (i.e., gate control list) including a plurality of entries for determining whether to open a plurality of gates corresponding to a plurality of queues ([see, e.g., multi-queue using enhanced gate control lists with NIC that can manage the retrieval and transmission of data, application can be requesting transmission of data through the NIC based on the gate control list, [0020-0023], and Fig. 1-2]),  
the transmission permission information indicating a time permitted to transmit messages in a period corresponding to one or more continuous entries or indicating an amount of transmittable messages in the period ([see, e.g., wherein the timing of data retrieval, time data will be used by a requesting, an enhanced gate control list in the NIC may include timing information about the timing data should be made available to the internal packet buffer, [0020-0022], and Fig. 1]).
D1 doesn’t appear to explicitly disclose: perform control of transmission of messages by opening and closing a gate based on transmission permission information. 
However, D2 discloses perform control of transmission of messages by opening and closing a gate based on transmission permission information ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).
As per Claim 14, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 7.  Claim 14 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 7.
As per Claim 8, D1 and D2 disclose the device according to claim 7, D1 further discloses further comprising:  transmission permission information storage that stores the transmission permission information generated by the one or more hardware processors and outputs the stored transmission permission information to a communication control device according to direct memory access (DMA) ([see, e.g., the queue of the gate control list can also be enabled to trigger a direct memory access (DMA), gate control list may utilize a number of queues each with their own look-up table to store, [0019, 0022], and Fig. 1]).   
As per Claim 9, D1 and D2 disclose the device according to claim 7, and D1 further discloses wherein the one or more hardware processors configured to generate the transmission permission information, based on the gate control information and a speed of communication for transmission and reception of messages ([see, e.g., wherein the a networking interface controller (NIC), application can be requesting transmission of data through the NIC, retrieving data according to the gate control list,  [0018-0020], and Fig. 1]).
As per Claim 10, D1 and D2 disclose the device according to claim 9, and D1 further discloses wherein the one or more hardware processors are configured to: detect the speed ([see, e.g., multiple queues can be managed more efficiently to utilize the time data to increase overall throughput speed and determinism in a NIC, [0022], and Fig. 2]); and 
generate the transmission permission information based on the gate control information and the detected speed  ([see, e.g., the a networking interface controller (NIC), retrieving data according to the gate control list,  [0019-0020], and Fig. 1]).
As per Claim 11, D1 discloses a communication control method implemented by a computer, the method comprising: 
the transmission permission information (i.e., requesting transmission of data) being generated based on gate control information (i.e., gate control list) including a plurality of entries for determining whether to open a plurality of gates corresponding to a plurality of queues (i.e., a number of queues), ([see, e.g., wherein  a networking interface controller (NIC) 102 or other controller that can manage the retrieval and transmission of data, based on the gate control list, the gate control list can also be enabled to trigger a direct memory access (DMA), determine retrieve data from data buffers, [0018-0020], and Fig. 1]);
the transmission permission information indicating a time permitted to transmit messages in a period corresponding to one or more continuous entries or indicating an amount of transmittable messages in the period ([see, e.g., wherein the timing of data retrieval, time data will be used by a requesting, an enhanced gate control list in the NIC may include timing information about the timing data should be made available to the internal packet buffer, [0020], and Fig. 1]); and 
transmit and receive messages in accordance with the control ([see, e.g., wherein determines that a specific data identified in the look-up table to retrieved, that first data can be retrieved from a data buffer, [0020-0022], and Fig. 1]).  
D1 doesn’t appear to explicitly disclose: perform control of transmission of messages by opening and closing a gate based on transmission permission information. 
However, D2 discloses perform control of transmission of messages by opening and closing a gate based on transmission permission information ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).
As per Claim 13, D1 discloses an information processing method implemented by a computer (see, a networking interface controller (NIC) 102, Fig. 1), the method comprising: 
generating transmission permission information based on gate control information ([see, e.g., wherein a networking interface controller (NIC) can manage the retrieval and transmission of data, application can be requesting transmission of data through the NIC based on the gate control list, [0018-0020], and Fig. 1]), 
the gate control information (i.e., gate control list) including a plurality of entries for determining whether to open a plurality of gates corresponding to a plurality of queues ([see, e.g., multi-queue using enhanced gate control lists with NIC that can manage the retrieval and transmission of data, application can be requesting transmission of data through the NIC based on the gate control list, [0020-0023], and Fig. 1-2]),  
the transmission permission information indicating a time permitted to transmit messages in a period corresponding to one or more continuous entries or indicating an amount of transmittable messages in the period ([see, e.g., wherein the timing of data retrieval, time data will be used by a requesting, an enhanced gate control list in the NIC may include timing information about the timing data should be made available to the internal packet buffer, [0020-0022], and Fig. 1]).
D1 doesn’t appear to explicitly disclose: perform control of transmission of messages by opening and closing a gate based on transmission permission information. 
However, D2 discloses perform control of transmission of messages by opening and closing a gate based on transmission permission information ([see, e.g., wherein controlling each of the states of transmission queues using transmission scheduling information referred to as a gate control list, transmission possible/impossible state is indicated with “valid” (open) indicating that transmission is possible, or “invalid” (close) indicating that transmission is impossible, [0084]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission scheduling information results enhanced perform transmission timing control with high accuracy (D2, ¶ [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/
Examiner, Art Unit 2468     


/KHALED M KASSIM/Primary Examiner, Art Unit 2468